Exhibit 10(xii) STOCK PURCHASE AGREEMENT This Stock Purchase Agreement ("Agreement") is entered into this 3rd day of November 2010 (“Effective Date”) by and between Desert Vista Capital, LLC ("DVC"), with a mailing address of 2300 W. Sahara, Suite 800, Las Vegas, NV 89102 and Green Endeavors, Inc. ("GEL"), a Utah corporation with principal offices located at 59 West 100 South, Second Floor, Salt Lake City, Utah 84101. WHEREAS, DVC desires to acquire from GEL Sixteen Thousand Six Hundred Sixty Six (16,666) shares of the Series B Preferred stock of GEL (“Green Shares”); WHEREAS, GEL desires to receive Twenty Five Thousand dollars ($25,000) in exchange for the transfer of the Green Shares to DVC; NOW, THEREFORE with the above being incorporated into and made a part hereof for the mutual consideration set out herein and, the receipt and sufficiency of which is hereby acknowledged, the parties agree as follows: 1. Exchange. GEL will transfer Sixteen Thousand Six Hundred Sixty Six (16,666) shares of the Series B Preferred stock of GEL to DVC and DVC will pay the purchase price of Twenty Five Thousand dollars ($25,000) to GEL on or before the date ten days after the execution of this Stock Purchase Agreement (“Agreement”).; 2. Termination.
